In 1981, today’s date, 21 September, was proclaimed as the International Day of Peace to promote a negotiated solution to armed conflicts throughout the world. Since 1982, one year later, Colombia has been on a long and difficult road to leave violence behind and attain peace. My predecessors pursued peace for Colombians, each in his own way. This is a task that I undertook on the first day of my Government in August 2010.
I have come to speak to members of the Assembly on seven occasions on the progress and expectations of the peace process between the Government of Colombia and the Fuerzas Armadas Revolucionarias de Colombia (FARC) guerrilla group — the largest and oldest such group on the American continent. A year ago, standing here before the Assembly (see A/70/PV.16), I said that I expected to return in 2016 as the President of a Colombia in peace — a reconciled Colombia.
After more than half a century of internal armed conflict, I return to the United Nations today, on the International Day of Peace, to announce, with all the strength of my voice and heart, that the war in Colombia has ended. On 24 August in Havana, the negotiators declared that all provisions were complete and adopted the final text of the General Agreement for the Termination of the Conflict and the Construction of a Stable and Lasting Peace. Five days later, a bilateral and definitive ceasefire and cessation of hostilities took place. As a result, since then there has not been a single death, a single wound or a single bullet fired in the conflict with FARC.
The Agreement will be officially signed in Cartagena de Indias on 26 September. The people of Colombia will approve it through a plebiscite on 2 October. From that moment forward, the former members of the guerrilla group will go to different cantonment areas to begin surrendering their arms to the United Nations within a six-month period, and to begin their reintegration into society.
Their weapons will be melted and will be made into three monuments to peace — one here in New York; one in Cuba, where the peace negotiations took place; and another one in Colombia. These monuments will remind us that the bullets are behind us and that the construction of a new and better country has begun. Joyfully, I reiterate that the last and oldest armed conflict in the western hemisphere has come to an end. The Americas — the two vast American continents with all of their islands, from Patagonia to Alaska — are now a region of peace.
The Agreement that was reached after almost six years of public conversations is the best news for Colombia, Latin America and the world. What does the Agreement mean? Above all, it means that FARC will cease to exist as an armed group and reintegrate into society, and can become a political movement within our democracy. We have agreed on measures to guarantee its political participation, offer more assurances to the opposition and strengthen democracy and the electoral system in Colombia.
We have also outlined programmes to improve the quality of life of rural inhabitants, who have been the most affected by the conflict, and to make land available to those who do not have it or who lost it because of the war. A central aspect of this peace process is that it has focused on the protection and guarantee of the rights of the victims: the rights to truth, justice, reparations and non-repetition. To that end, we have agreed on such mechanisms as a truth commission, reparation and restoration measures, and a comprehensive transitional justice system.
This is the first time in the history of the resolution of armed conflicts anywhere in the world that a Government and an illegal armed group — through an agreement and not through external imposition — have agreed on transitional justice. The perpetrators of international crimes and other serious crimes will be investigated, judged and punished. This has been positively highlighted by the Prosecutor of the International Criminal Court, the Inter-American Commission on Human Rights and many other organizations and experts. We are sure that this model of justice, which is framed within a comprehensive system to guarantee the rights of the victims — as established by the Rome Statute — will be a useful precedent for future peace processes.
I should like to highlight another aspect of the Agreement. We know that drug trafficking has fueled war in Colombia and around the world. Thanks to the Agreement, FARC is committed to severing all ties with this activity and to cooperating, through concrete actions, to combat this phenomenon. This is highly symbolic, as those who once protected illicit coca crops will now work with the State in eradicating them.
A similar process will be take place with regard to the anti-personnel mines that have killed and mutilated so many soldiers, police officers, farmers and children. The State and FARC will work jointly to demine all of the national territory. That will also have significant environmental benefits not only for our country, but also for the planet. To the extent that illegal crops are replaced with legal ones, the deforestation caused by coca cultivation will stop. No longer will millions of barrels of oil spill into our rivers and oceans because of attacks on our oil infrastructure. We will be able to better take care of and preserve the natural lung that is the Amazon.
A new Colombia greets the international community today. It is a Colombia full of hope, a Colombia that, without war, is ready to reach its highest potential and to be a positive factor in the global context. It is a Colombia where the resources that used to finance war will now be better used on education, health and security for its citizens. It is a Colombia that opens its arms to the world and welcomes investment, trade and tourism.
The Sustainable Development Goals have already been adopted into law in our country. We were the first country to do so. The Paris Agreement on Climate Change is now before Congress to be enacted into law. Peace will undoubtedly allow us to achieve these transformative commitments with greater ease and effectiveness.
Today, on behalf of almost 50 million Colombians, I express our deepest gratitude to the international community for its ongoing and tireless support for peace in Colombia. We thank Cuba, the host of the dialogues, and Norway, which were guarantors of the peace negotiations, as well as Chile and Venezuela, which accompanied the entire process. I thank the United States, Germany and the European Union, which appointed special envoys to accompany the dialogues.
We especially thank the United Nations, Secretary- General Ban Ki-moon and the Security Council, which established a political mission to lead the monitoring and verification of the ceasefire and the disarmament of the guerrillas. I had the opportunity to thank the Council personally a few moments ago (see S/PV.7773). We thank the countries of Latin America and the Caribbean, all of which supported this process. We are profoundly grateful to so many Governments, countries and organizations that have continuously expressed their solidarity and willingness to support Colombia in the challenging post-conflict phase that lies ahead of us.
I can say today, in this historic Hall, that we have succeeded for Colombians and the world. Colombia is turning the page of war to start writing the chapter of peace. That is what we wish for the rest of the planet.
Therefore, we offer our full solidarity to the nations that have suffered and continue to suffer from the scourge of global terrorism. The example of Colombia should give hope to the world that it is possible to achieve the dream of peace when there is will and commitment. To that end we must first disarm spirits and language, because words can be as harmful as bombs. We have to take in and protect the victims and the most vulnerable, including the thousands of human beings that flee war to seek opportunities beyond their borders. Colombia is more than ready to continue supporting the raison d’être of the United Nations — the search for peace in the world.
As President of Colombians, I am happy and humbly excited to announce to the Assembly the peace in Colombia. A conflict of over half a century — a conflict that left more than 220,000 people dead and claimed more than 8 million victims — has come to an end. The bells of peace are ringing in Colombia and their echo is heard by all the nations represented in this Hall. We do not want more war. We do not want more wars, not in Colombia and not in the rest of the world. Today we have a reason for hope. There is one less war on the planet, and that is the war in Colombia.
